268 P.2d 844 (1954)
IN RE INITIATIVE PETITION NO. 253, STATE QUESTION NO. 357.
No. 35719.
Supreme Court of Oklahoma.
March 9, 1954.
Rehearing Denied April 6, 1954.
Darrell Winings, Paul Pugh, Oklahoma City, for appellant.
John Ladner, Dale J. Briggs, Tulsa, for appellees.
WELCH, Justice.
It is not disputed that a copy of the Initiative Petition to amend Section 1, Chapter 1, Title 14, page 26, Oklahoma Session Laws 1951, 14 Ohio St. 1951 § 1, was filed and that thereafter in less than ninety days the completed Initiative Petition was filed containing more than 60,000 signatures of purported qualified electors of the State of Oklahoma. That number is more than eight (8%) per cent of the total number of votes cast at the last general election for the state office receiving the highest number of votes.
Upon the Secretary of State giving notice as provided by law, a protest to the sufficiency of the Initiative Petition was filed with the Secretary of State contending in effect that the petition was not sufficient numerically, and that various signers thereof were not qualified electors and legally qualified to sign an Initiative Petition, and that said petition did not contain sufficient legal signatures.
Upon hearing, the Secretary of State denied the protest and found that the Initiative Petition was signed by more than 60,000 qualified electors, and that the petition was sufficient.
Upon appeal and hearing in this court, the court finds that the contestant or protestant has wholly failed to sustain the burden of showing the illegality of signatures upon the Initiative Petition, and the court finds that said Initiative Petition contains more than 60,000 valid signatures of qualified electors and persons entitled to join in initiating said measure.
The court does not deem it necessary to make any further detailed statement of the questions of law and fact involved, and deems the foregoing to be sufficient for an opinion disposing of this appeal.
The conclusion of the Secretary of State that said Initiative Petition is sufficient is in all things sustained and affirmed, and the protest and contest is in all respects denied.
HALLEY, C.J., JOHNSON, V.C.J., and DAVISON, ARNOLD, O'NEAL, WILLIAMS and BLACKBIRD, JJ., concur.